Citation Nr: 0411291	
Decision Date: 04/30/04    Archive Date: 05/06/04	

DOCKET NO.  99-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, 
secondary to a service-connected postoperative right ankle sprain.

2.  Entitlement to service connection for disabilities of the 
cervical, thoracic and lumbar spine, secondary to a service-
connected postoperative right ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had military duty from September 1960 to November 
1961.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Review of the evidence on file and testimony provided by the 
veteran at a hearing before the undersigned in October 2003 
reveals that there remains an open and pending claim for increased 
evaluations for each of the veteran's service-connected knees 
affected by degenerative arthritis.  Additionally, at the time of 
the hearing before the undersigned, the representative argued that 
a duplicate copy of the June 2002 notice of disagreement, 
resubmitted in March 2003, should have been accepted as a timely 
substantive appeal on the issue of entitlement to service 
connection for degenerative arthritis of both hips, secondary to 
the service-connected right ankle disability, which had been the 
subject of a statement of the case in February 2003.  This issue 
was not certified to the Board on appellate review, and the 
question of whether the veteran submitted a timely and valid 
substantive appeal with respect to entitlement to service 
connection for disabilities of both hips is referred back to the 
RO for initial consideration. 

The Board now decides the issue of entitlement to service 
connection for a left ankle disability, but will remand the issue 
of entitlement to service connection for disabilities of the spine 
for additional development.  That portion of the appeal will be 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue decided herein has been requested or 
obtained.

2.  No identifiable pathology or confirmed clinical diagnosis of a 
left ankle disability has been made in any of the competent 
clinical evidence on file.  


CONCLUSION OF LAW

A left ankle disability was not incurred or aggravated in active 
military service nor does any competent clinical evidence show 
such disability to exist, secondary to the service-connected, 
postoperative right ankle disability, or otherwise.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.303, 3.309, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing this liberalizing legislation 
are applicable to the veteran's claim.  The VCAA requires VA to 
notify claimants and representatives of the evidence necessary to 
substantiate claims, and to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate claims.

A review of the claims folder reveals that the RO has informed the 
veteran and representative of the evidence necessary to 
substantiate her claim for service connection for left ankle 
disability in the rating decision on appeal and multiple 
statements of the case.  She has also been informed of the laws 
and regulations implementing VCAA and applicable to service 
connections claims.  It is clear from a review of the evidence 
that the RO has collected evidence in the Government's possession 
and that the veteran has submitted private medical records.  The 
appellant has been provided a VA examination which is certainly 
adequate for evaluation purposes.  The RO has offered to assist 
the veteran in collecting any evidence she might reasonably 
identify.  The veteran has been advised of the evidence she must 
submit and the evidence VA would collect on her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), however, the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) held that claimants must be provided VCAA notice before 
any initial unfavorable RO decision is issued.  That did not occur 
in this case.  Although this appeal on multiple issues was 
actually initiated prior to enactment of VCAA in November 2000, 
the rating decision on appeal with respect to left ankle 
disability was issued after adoption of VCAA.  Nonetheless, the 
Board finds that, during the lengthy pendency of this appeal, the 
veteran has been provided both VCAA notice and assistance.  
Considering that the basis for the negative decision in this case 
is the absence of any clinical evidence which specifically 
identifies a left ankle pathology or clinical diagnosis upon which 
to base a valid award of service connection, the Board finds that 
there can be no prejudice to the veteran in proceeding to a 
decision on the merits of this issue,  although the initial 
negative decision preceded the first VCAA notice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran has, during the 
pendency of this appeal, specifically been informed of the absence 
of this necessary evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  

Service connection may be established for disability resulting 
from disease or injury incurred or aggravated in line of active 
military duty.  38 U.S.C.A. § 1131.  Service connection may also 
be granted for certain listed chronic disabilities, such as 
arthritis, if shown to have become manifest to a compensable 
degree within one year from the date of service separation.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall also be service connected.  38 C.F.R. § 3.310(a).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When 
chronicity in service is not supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Finally, the Court has held that without competent clinical 
evidence establishing the existence of current disability, a 
service connection claim cannot be established.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 
Vet. App. 223, 227 (1992).  

Analysis:  The service medical records do not document left ankle 
injury or disability at any time during active military service, 
nor is there evidence of left ankle arthritis to a compensable 
degree within one year after the veteran was separated from 
service.  Indeed, the veteran does not argue that left ankle 
disability was incurred or aggravated in active military service.  
She has specifically argued that left ankle disability is 
secondary to service-connected right ankle disability.  She has 
alternatively argued that significant right ankle disability has, 
over time, resulted in an antalgic gait which has caused or 
aggravated right ankle disability, and that right ankle disability 
has caused her multiple falls which has resulted in traumatic 
injury to the left ankle.  

In support of her pending claims, the veteran submitted letters 
from her private treating physician (Dr. Loxley).  A February 1998 
letter reported treatment for chronic instability of the right 
ankle but did not mention the veteran's left ankle.  In November 
1999, he wrote that the veteran had an unstable right ankle which 
had caused her to fall and to use a cane but he did not address 
the veteran's left ankle.  In February 2000, he wrote that the 
veteran's hips and left ankle had begun to "deteriorate because of 
her multiple service-connected conditions."  He said that her 
right ankle injury caused her to walk with an irregular gait 
putting more stress on her left ankle.  In April 2000, he 
submitted a report of examination detailing her clinical history 
and current physical condition for various disabilities, but this 
report failed to discuss or describe any chronic or acute left 
ankle symptoms.  The listed diagnoses at page two included 
reference to a chronic lateral ligamentous instability of the 
right ankle.  The diagnoses listed at page six did not include any 
finding for the right ankle, but did include "ligamentous 
instability of the left ankle."  In the absence of any discussion 
of the left ankle in this six page report of examination, and 
consistent with the significant discussion of the right ankle and 
the appropriate diagnosis of right ankle disability at page two of 
the report, it is assumed that reference to left ankle instability 
at page six was a typographical error.  

Regular treatment records from this physician do show that in 
February 1999, she stepped on the cover of a water meter or water 
cutoff valve and sustained a left foot contusion.  In May 1999, 
she complained of chronic left ankle swelling but X-ray studies 
were negative.  The impression was a resolving medial left ankle 
sprain.  No other ongoing treatment for chronic left ankle 
disability was documented.

VA treatment records show treatment for chronic disabilities other 
than the left ankle.  In February 1989, prior to the fall she 
sustained in 1999, X-rays had revealed a small post-traumatic or 
developmental anomaly in the left navicular (top of foot) area.  
She was next seen in April 1997 with complaints of a left ankle 
twisting injury but X-rays were negative.  The assessment was a 
sprain.  In November 1999, the veteran was seen with complaints of 
left ankle injury from an earlier fall, but X-rays were again 
negative.  

In June 2000, the veteran was provided with a VA examination in 
connection with her claims.  Her history of right ankle injury 
during service was reviewed.  She had a right ankle sprain which 
was later repaired with a "Watson-Jones" type reconstruction which 
was helpful for a while, but the ankle continued to be unstable.  
She reported having pain and problems with her left ankle with "no 
specific injuries."  She said that this occurred in the prior two 
or three years.  Examination of her extremities showed no leg 
length inequality and her feet showed no signs of abnormal weight 
bearing.  She did require a cane for ambulation for support and 
balance.  Her posture was normal but her gait was abnormal and 
would be described as antalgic.  This was due both to pain and 
decreased range of motion of the right ankle and to pain 
associated with other musculoskeletal problems.  Examination of 
the left ankle revealed full range of motion including 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  The ankle 
revealed no laxity or significant discomfort on varus or valgus 
stress.  Motor function of the lower extremities was 
neurologically within normal limits.  X-ray studies of the left 
ankle showed no clear bony abnormalities.  Under diagnoses, the 
examiner wrote that "for the veteran's claimed condition of the 
left ankle, there is no pathology to render a diagnosis."  It was 
further his opinion that despite a history of multiple falls the 
chronic pain in the hip and bilateral knees and left ankle were 
not directly attributable to the service-connected injury to the 
right ankle.  There was no X-ray evidence of specific traumatic 
injuries from falls that had caused injury to these areas.  

Finally, it should be noted that in January 2001, the same 
physician (Dr. Purchas) who later conducted the veteran's 
examination for irritable bowel syndrome indicated that a review 
of the records and a clinical history provided by the veteran 
herself led him to believe that right ankle instability had 
resulted in frequent falls and an unsteady gait which had caused 
increased stress to other lower extremity joints including left 
ankle strain.  He summarized that the unstable right ankle with 
pain and unsteady gait contributed to "injury of her left ankle . 
. . ."  He did not refer to any X-ray or other diagnostic studies.  

The preponderance of the evidence on file is against the veteran's 
claim for service connection for a left ankle disability because 
there is an absence of competent clinical evidence which 
identifies any discrete left ankle pathology which would serve as 
the basis for an award of service-connected disability.  Simply 
stated, there is no competent clinical diagnosis of a left ankle 
disability, confirmed with competent diagnostic studies and 
physical examination.  Statements on file from the veteran's 
treating physician, Dr. Loxley, and a fee-basis examination by a 
Dr. Purchas restate the veteran's subjective complaints of pain 
and refer to generic terms of injury but these reports fail to 
include consideration of objective X-ray studies or other physical 
examination resulting in an identifiable disease or injury of the 
ankle joint itself.  All X-ray studies on file of the veteran's 
left ankle are negative.  Physical examination performed in June 
2000 found full range of motion, no ligamentous laxity and no 
instability.  There was no pain on range of motion of the left 
ankle upon examination. 

Although older treatment records do indicate that in February 
1989, X-rays were interpreted as showing a small post-traumatic or 
developmental anomaly in the left navicular area, the navicular 
bone is in the top of the foot and does not involve the ankle 
joint, and subsequent X-ray studies have not identified such 
anomaly or defect.  The veteran was shown to have apparently 
injured her left foot in February 1999 after stepping on the cover 
of a water meter or on a cutoff valve and that this resulted in an 
acute left ankle sprain which resolved without clinically 
identifiable residual.  Moreover, this acute left ankle injury has 
consistently been described by the veteran, as documented in both 
private and VA medical records, as having occurred when she 
stepped on to an unstable water meter, cutoff valve, or manhole 
cover and this choice of footing, resulting in a fall with acute 
left ankle sprain, is not as consistently described, reasonably 
causally related to right ankle disability but appears to have 
resulted from inattention by the veteran to where she was walking.  
In any event, the clear preponderance of the objective clinical 
evidence on file simply fails to identify a discrete or 
identifiable left ankle disability which would be the proper 
subject of an award of service-connected disability.  In the 
absence of a discrete or identifiable pathology, an award of 
service connection is not warranted.  Pain itself is a symptom and 
not an identifiable disability.  The veteran herself is not shown 
to have the requisite medical expertise to provide her own 
diagnose of a discrete left ankle disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that considerable argument has been presented that 
left ankle disability is attributable to service-connected right 
ankle instability.  Both the veteran's private physician and the 
VA examiner who performed the orthopedic examination in June 2000 
agreed that the veteran's right ankle results in an antalgic gait 
and that this likely could lead to other lower extremity joint 
dysfunction over time.  That the veteran's service-connected right 
ankle disability could result in a left ankle disability is 
clinically confirmed.  At present, however, no left ankle 
pathology is adequately identified to serve as the basis for an 
award of service connection and this claim must therefore be 
denied.  


ORDER

Entitlement to service connection for a left ankle disability, 
secondary to a service-connected, postoperative right ankle 
sprain, is denied.


REMAND

The veteran has also claimed entitlement to service connection for 
disabilities of the cervical, thoracic, and lumbar spine secondary 
to her service-connected postoperative right ankle disability.  
There is presently evidence both in favor and against this claim 
and the Board feels it is necessary for the veteran to be provided 
another VA examination by a physician who has had no prior contact 
with her to include a review of the clinical evidence on file and 
for he production of an opinion consistent with VCAA at 38 
U.S.C.A. § 5103A(d)(2).  

The veteran's private treating physician, Dr. Loxley, performed a 
lumbar laminectomy in 1988 and subsequently wrote that the veteran 
had sustained a number of falls which resulted in traumatic 
injuries to her back.  This appears to be largely based upon the 
subjective reports of such falls by the veteran herself.  Dr. 
Purchas, who evaluated the veteran for irritable bowel, reported 
in January 2000 that although other lower extremity disability 
might be attributable to her service-connected chronic right ankle 
disability, he did not believe back injuries were related to the 
right ankle injury.  In June 2000, Dr. Gold similarly opined that 
the veteran's back (and other musculoskeletal) disability did not 
appear causally related to the veteran's right ankle disorder 
because, despite her history of multiple falls, X-ray evidence did 
not show acute changes due to trauma which would have resulted 
from such falls.  He related low back disability to natural 
degenerative changes at the facet joints, and that this could have 
been exacerbated by the complete laminectomy from prior surgery.  

The June 2000 VA examination does not appear to have included a 
comprehensive review of the veteran's claims folder.  This 
examination made no findings with respect to the veteran's 
thoracic spine, which is part of her claim.  This examination 
provided an opinion with respect to secondary causal connection, 
but did not provide an opinion with respect to the closely 
associated theory of aggravation, which may also be used as a 
basis for an award of service-connected disability.  For these 
reasons, the case must be remanded for additional evaluation of 
the evidence on file and examination.  

The case is REMANDED for the following:

1.  The RO should ensure compliance with all notice and assistance 
requirements of the VCAA.  

2.  The RO should make a direct request of the Social Security 
Administration to produce the award letter and all associated 
medical evidence considered in reaching its decision to award 
benefits.  

3.  After completing the above development, the veteran should be 
referred for a VA orthopedic examination by a physician who has 
not previously seen or treated her.  The claims folder must be 
provided to the physician for review in conjunction with the 
examination.  The examiner is requested to provide an opinion as 
to whether it is more, less, or equally likely that any disability 
of the cervical, thoracic, and/or lumbar spine identified has been 
caused or aggravated by the veteran's service-connected right 
ankle disability.  Aggravated for VA purposes simply means that 
although an additional disability may not have been directly 
caused by some other disability, that it nonetheless has been 
permanently increased in severity as a result of that disability.  

4.  After completion of this development, the RO should again 
address the issue pending on appeal.  If the decision is not to 
the veteran's satisfaction, she and the representative must be 
provided a supplemental statement of the case.  They should be 
provided an opportunity to respond, and the case should thereafter 
be returned to the Board after compliance with all appellate 
procedures.  The veteran need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



